DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
     Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-13, 31, drawn to a color structure as generally set forth in Claim 1, including specifics of the material composition and thickness of the resonance layer, classified in Class 359, subclass 585 (g02b5/288).
II. Claim 14, drawn to a color structure as generally set forth in Claim 1, including specifics of a cover pattern covering a side surface of the resonance layer, classified in Class 359, subclass 580 (g02b5/288).
III. Claims 15-16, drawn to a color structure as generally set forth in Claim 1, including specifics of a buffer layer disposed between the resonance layer and the mirror layer, classified in Class 359, subclass 582 (g02b5/288).
IV. Claims 17, 19-22, drawn to a color structure as generally set forth in Claim 1, including specifics of a haze structure scattering the light, which is formed on the interface between the transparent substrate and the resonance layer, classified in Class 359, subclass 580 (g02b5/288).
V. Claims 18, 32-34, drawn to a color structure as generally set forth in Claim 1, including specifics of a haze structure scattering the light, which is disposed on the , classified in Class 359, subclass 580 (g02b5/288).
VI. Claims 23-26, drawn to a color structure as generally set forth in Claim 1, including specifics of the material composition and thickness of the mirror layer, classified in Class 359, subclass 585 (g02b5/288).
VII. Claims 27, 29-30, drawn to a color structure as generally set forth in Claim 1, including specifics of the glass substrate being divided into plural regions, classified in Class 359, subclass 580 (g02b5/288).
VIII. Claim 28, drawn to a color structure as generally set forth in Claim 1, including specifics of a housing, classified in Class 359, subclass 580 (g02b5/288).
The inventions are independent or distinct, each from the other because:
     Inventions I, II, III, IV, V, VI, VII, and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.
     Claim 1 link(s) Inventions I, II, III, IV, V, VI, VII, and VIII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
     Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, 
     A telephone call was made to Jun-Hwa Jeong (202-371-8976) on 4/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
4/21/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872